Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 30, 2020

                                     No. 04-06-00443-CR

                                      Manuel MONTEZ,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CR-3957
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER

      This court issued an opinion and judgment in this appeal on September 12, 2007. After
the Texas Court of Criminal Appeals refused appellant’s petition for discretionary review,
mandate issued in this appeal on January 10, 2008.

         Angela Moore, appellant’s court-appointed attorney in this appeal, has filed a Motion to
Withdraw as Attorney of Record. However, we no longer have jurisdiction to rule on any motion
in this appeal. We therefore dismiss the motion for lack of jurisdiction.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court